Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims in the reply filed on 9/14/2022 is acknowledged.  The traversal is on the ground(s) that “no serious burden”.  This is not found persuasive because the argument is incomplete.  It is merely asserted there is no serious burden as portions of the search may overlap.  What about the distinctions which do not overlap (i.e. divergent subject matter)?  Different classification.  Differences in search strategy.  Further, the augments do not provide any showing or statement that the two inventions are obvious variants.  A such the arguments are incomplete and do show there is “no serious burden.”
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 204678257 U) in view of  Yamada et al. (JP 2014006488 A) in view of Nakamura (US 20090122242 A1).

    PNG
    media_image1.png
    311
    535
    media_image1.png
    Greyscale

Regarding claim 1, Liu discloses a lens (fig. 1) comprising: 
a cover part 10 and a light shielding part 20, wherein the cover part includes:
 a lens part 10, a connection part 11 connected to an outer periphery of the lens part, 
the lens part and the connection part defining a recess opening downward (fig. 1), the lens part defining a bottom surface of the recess  (fig. 1), and the connection part defining lateral surfaces of the recess and surrounding the opening of the recess  (fig. 1), 
the light-shielding part 20 covers an outer lateral side of the connection part and having a greater light-absorptance or a greater light- reflectance than the first resin (Fig 1).
Liu is merely silent upon the connection part having a “flange” and the specific material of which the components of the lens are formed of.
At the time of the invention it was known to include a flange shape if so desired.  The generic function of a flange is to increase stability, strengthen or increase attachment area (i.e bonding surface).  Additionally epoxy resin was a known material commonly selected for forming a lens, as thermosetting epoxy resin is a easily moldable material which may be transparent to opaque.  
For support of the flange shape see Yamada et al. figures 3 and 4 and paragraph 20 of Applicant’s provided translation.  As taught in Yamada a lens as claimed was known to include a flange shape at the connection parts and the lens/connection a part was known to be formed of transparent epoxy resin (which is understood to be a thermosetting epoxy resin as the lens is disclosed to be injection molded which would infer thermosetting epoxy resin.).   

    PNG
    media_image2.png
    287
    533
    media_image2.png
    Greyscale

It is noted Yamada does not teach a light shielding or reflective part such as taught in Liu.  This component of Liu would be also expected to be formed of a thermosetting epoxy resin, as the material was known and used for the purpose at the time of the invention.  For support see Nakamura ¶120 which teaches thermosetting resin for the purpose of providing a light shielding member (i.e. black matrix) around the periphery of a transparent lens material.  When formed as a black matrix, the material is designed to absorb light at a greater percentage than that of transparent resin.
In view of Yamada et al. and Nakamura, it would be obvious for one of ordinary skill in the art at the time of the invention select thermosetting epoxy resins for the lens component materials as this was a commonly known material for the purpose at the time of the invention as the material may be made transparent for a lens and easily opaque (light absorbing) for light shielding purposes since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
  In view of Yamada modifying the lens to include a flange would be a obvious change in shape to obtain the generic benefits associated with flanges, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Regarding claim 2, Liu in view of Yamada in view of Nakamura disclose a lens comprising: a cover part and a light-shielding part, wherein the cover part includes: a lens part, a connection part connected to an outer periphery of the lens part, and a flange part connected to a lower-end portion of an outer periphery of the connection part, the lens part, the flange part, and the connection part being formed of a thermosetting first resin and continuous to one another, and the light-shielding part covers an outer lateral side of the connection part and is formed of a thermosetting second resin having a greater light-absorptance or a greater light- reflectance than the first resin (See regarding claim 1)..

The cited references are silent upon a specific thickness range for the flange or connecting portion thickness.  The thickness however is not understood to provide any unexpected result or benefit.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claim 3, Liu in view of Yamada in view of Nakamura disclose a lens according to claim 2, wherein the lens part and the connection part defines a recess opening downward, and the flange part extends outward from a periphery of the recess (Yamada figs. 3-4).

Regarding claim 4, Liu in view of Yamada in view of Nakamura disclose a lens according to claim 3, wherein the lens part defines a bottom surface of the recess (Liu Fig. 1 & Yamada figs. 3-4).


Regarding claim 5, Liu in view of Yamada in view of Nakamura disclose a lens according to claim 1, wherein an outer end surface of the flange part is covered by the light-shielding part (Liu Fig. 1).


Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 204678257 U) in view of  Yamada et al. (JP 2014006488 A) in view of Nakamura (US 20090122242 A1) in view of Okushiba (US 20160320472 A1).

Regarding claim 6, Liu in view of Yamada in view of Nakamura disclose a lens according to claim 1, however may be silent upon wherein at least one of either the first [thermosetting ]resin or the second [thermosetting] resin is silicone resin.  Silicon resin was a known thermosetting resin at the time of the invention. (See Okushiba ¶62).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a known appropriate resin, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 7, Liu in view of Yamada in view of Nakamura in view of Okushiba disclose a lens according to claim 1, wherein the lens part is a Fresnel lens (Liu Fig. 1 & Yamada figs. 3-4).

Regarding claim 8-9, Liu in view of Yamada in view of Nakamura in view of Okushiba disclose a lens according to claim 1, may be silent upon wherein the flange part has a length in a range of 200 to 3,000 micrometers and or wherein the light-shielding part has a thickness in a range of 200 to 3,000 micrometers.  Both dimensions are known optimizable parameters tor the components.  A flange by definition is a projecting part for providing a connection and strength.  The length of a flange is selected to provide optimized connection and strength.  For a light shielding structure the thickness is a optimizable parameter based upon the absorption coefficient of the material.  If the light shielding material must be thicker than a light penetrating depth, thus the thickness is optimized.
The cited references are silent upon a specific thickness range for the flange or connecting portion thickness.  The thickness however is not understood to provide any unexpected result or benefit.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensions  through routine experimentation and optimization to obtain optimal or desired device performance because the dimensions are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 10, Liu in view of Yamada in view of Nakamura in view of Okushiba disclose a lens according to claim 1, wherein the flange part entirely surrounds the lower-end portion of the lens part (Liu fig.. 1)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/14/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822